DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/16/2021 are acknowledged.  No claims are amended; claims 1-24 are canceled; claim 45 is new; claims 25-45 are pending; claims 26, 28, 39 and 41-44 are withdrawn; claims 25, 27, 29-38, 40 and 45 have been examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 2/6/2020, 7/17/2020 and 7/28/2020 have been considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/132042, filed 3/12/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, while 62/132042 discloses a method comprising administration of a bacterial composition comprising Faecalibacterium prausnitzii, Lachnospira multipara, Veillonella parvula, and Rothia mucilaginosa for treating dysbiosis, altering the gut microbiota, populating the gastrointestinal tract or for treating, preventing or reducing the severity of asthma wherein the subject is a human child less than 1 year old or less than 3 months old (pp. 1-2), 62/132042 does NOT disclose a method comprising administration of a bacterial composition comprising Faecalibacterium and Lachnospira for treating allergy, atopy or atopic dermatitis.  Nor does 62/132042 disclose a method comprising administration of a bacterial composition comprising Faecalibacterium and Lachnospira to a pregnant female.  Thus, 62/132042 DOES NOT disclose the method of independent claim 25 because 62/132042 does not disclose a method of treating allergy, atopy or atopic dermatitis comprising administering an effective amount of a bacterial composition comprising Faecalibacterium and Lachnospira, nor does 62/132042 disclose a method comprising administering an effective amount of a bacterial composition comprising Faecalibacterium and Lachnospira to a pregnant female.  Additionally, 62/132042 Faecalibacterium strain is Faecalibacterium sp. CAG: 1138; Faecalibacterium sp. CAG:82; Faecalibacterium sp. CAG:74; Faecalibacterium sp. DJF _ VR20; Faecalibacterium sp. canine oral taxon 147; Faecalibacterium sp. MC_ 41; Faecalibacterium prausnitzii L2-6; Faecalibacterium cf. prausnitzii KLE1255; Faecalibacterium prausnitzii SL3/3; Faecalibacterium prausnitzii M21/2; Faecalibacterium prausnitzii A2-I65; the Faecalibacterium prausnitzii deposited with the American Type Culture Collection (ATCC) under ATCC 27768 or a Faecalibacterium prausnitzii having a 16S rRNA gene having at least 95%, 96%, 98% or 99% sequence identity to the 16S rRNA gene set forth under GenBank accession number X85022.l (SEQ ID NO: 1) or AJ413954.1 (SEQ ID NO: 2); hence, 62/132042 does not provide support for instant claims 32 or 34.  Additionally, 62/132042 does not disclose the method wherein the Lachnospira strain is Lachnospira pectinoschiza, Lachnospira multipara D32, Lachnospira multipara LB2003, Lachnospira multipara MC2003, Lachnospira multipara deposited with the ATCC under ATCC 19207, a Lachnospira multipara DSM-3073 having at least 95%, 96%, 98% or 99% sequence identity to the 16S rRNA gene set forth under GenBank accession number FR733699.l (SEQ ID NO: 3), Lachnospira pectinoschiza, strain 150-1, or Lachnospira pectinoschiza deposited with the ATCC under ATCC 49827; hence, 62/132042 does not provide support for instant claims 35 or 37.  Additionally, 62/132042 does not disclose the method wherein the Rothia strain is Rothia dentocariosa, Rothia aeria, Rothia nasimurium, Rothia marina, Rothia terrae, Rothia endophytica, Rothia amarae, Rothia arfidiae, Rothia sp. CCUG 25688, Rothia sp. ChDC B201 or Rothia sp. oral clone BPl-657; hence, 62/132042 does not provide support for instant claim 40.
  Hence, the effective filing date of independent claim 25 and dependent claims 27, 29-38, 40 and 45 is the filing date of PCT/CA2016/000065 which is 3/11/2016.

Response to Amendment
The Declaration filed 8/16/2021 by co-inventor Dr. Brett Finlay is insufficient to overcome the rejection of claims 25, 27, 29-33, 35-38 and 40 under 35 U.S.C. 103 over Vulic et al., WO2014/121298 (cite N, PTO-892, 4/19/2019; herein “Vulic”) in view of NPL document “Baby Feeding Timeline” from Enfamil US (cite U, PTO-892; herein “Baby Feeding Timeline”) or the rejection of claims 25, 27, 29-38 and 40 under 35 U.S.C. 103 over Vulic in view of Sarrabayrouse et al., WO2015/004270 (cite O, PTO-892, 4/19/2019; herein “Sarrabayrouse”) and NPL document “Baby Feeding Timeline” as set forth in the last Office action because:  The declaration presents an inventor’s opinion (¶4-5) regarding the legal conclusion at issue (the legal conclusion being that the claims are prima facie obvious over Vulic in view of “Baby Feeding Timeline” and/or Vulic in view of Sarrabayrouse and “Baby Feeding Timeline”) without evidentiary support.  It is clear from the MPEP, that in examination across the PTO, opinion evidence on the legal conclusion is not entitled to any weight (MPEP 716.01(c), 41.158 and 1504.03(III)).  However, as stated at MPEP 716.01(c)(III) “While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive.”  The underlying basis for the Declarant’s position appears to be nothing more than the opinion that some of the embodiments in Vulic are not enabled (¶6-15).  Applicant does not provide any evidence that any embodiment in Vulic is not enabled.  Instead, the Declaration relies entirely on the Declarant’s opinions without any evidentiary support.  Because Declarant has not provided ANY evidence of the non-enablement of ANY embodiment of Vulic, the Declaration appears to be nothing more than the Declarant’s opinion regarding the legal conclusion of the Office and is commensurately afforded little weight.  As stated in MPEP 716.01(c)(III) “In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.”  Because the Declaration is from a co-inventor of the claimed method, wherein the Declaration is drawn to the advantages of his or her claimed invention, it is less persuasive than that of a disinterested person (MPEP 716.01(c)(III)).  Because the sole argument against the obviousness of the claimed method over Vulic in view of “Baby Feeding Timeline” or over Vulic in view of Sarrabayrouse and “Baby Feeding Timeline” appears to be the alleged non-enablement of Vulic’s embodiments, for which Declarant has provided no evidence, only unsupported allegations, the Declaration is unpersuasive of non-obviousness of the claimed method in view of the case for prima facie obviousness set forth in the rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 27, 29-33 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kovarik et al., US 2016/0074505 (cite A, attached PTO-892; herein “Kovarik”).
Kovarik teaches methods for altering an infant’s gut microbiota such that the infant’s risk of developing asthma is lowered and/or the severity of inflammatory responses is reduced comprising administering an effective amount of a bacterial composition comprising bacteria of the Faecalibacterium, Lachnospira, Veillonella and Rothia genera wherein the infant is within the first 100 days of life ([0134], [0155]), such as a newborn infant ([0285], [0115], [0052], [0285]), wherein the Faecalibacterium can be Faecalibacterium prausnitzii [0156] anticipating claims 25, 27, 30-33 and 45.  
Kovarik additionally teaches that administration of their compositions is effective for preventing allergies, asthma and atopic dermatitis ([0107], [0114]) as well as atopy and wheezing [0109-111].  Kovarik also teaches that their method can comprise Faecalibacterium, Lachnospira, Veillonella and Rothia to expectant mothers (i.e. pregnant females) to improve the protective immune system development in her developing infant (Abst.; [0119], [0109], [0115]; p. 41, claim 1) wherein the administration can be oral ([0068], [0135]), wherein the Faecalibacterium can be Faecalibacterium prausnitzii [0156] anticipating claims 25, 27 and 30-33.  NOTE: Oral administration of the gut bacteria Faecalibacterium, Lachnospira, Veillonella and Rothia to pregnant females would necessarily alter their gut microbiota at least temporarily.
Regarding claim 29, Kovarik teaches that subjects may undergo antibiotic treatment before the administration of the bacterial composition [0177] or after the administration of the bacterial composition [0139] anticipating claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 27, 29-33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vulic et al., WO2014/121298 (cite N, PTO-892, 4/19/2019; herein “Vulic”) in view of NPL document “Baby Feeding Timeline” from Enfamil US (cite U, PTO-892; herein “Baby Feeding Timeline”).
Vulic teaches treating asthma in a subject (Table 3, Table 4) by administering bacterial compositions to the subject (Abst.; [0147]) wherein the compositions can 
Specifically, “Baby Feeding Timeline” teaches that infant formula is suitable for feeding newborns from birth to 3 months (pp. 2-3 of pdf), infants at 4-6 months and 6-9 months (pp. 3-4 of pdf) and toddlers from 9-12 months (p. 4) but not for toddlers after 12 months (pp. 4-5), showing that infant formula is for human infants from 0-12 months after birth.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the compositions made obvious by Vulic comprising Faecalibacterium prausnitzii and Lachnospira pectinoschiza to human infants under 1 year of age to treat asthma because Vulic makes obvious the administration of bacterial compositions comprising Faecalibacterium prausnitzii and Lachnospira pectinoschiza to human subjects for treating asthma wherein the composition is an infant formula and “Baby Feeding Timeline” from Enfamil US teaches that infant formula is for human infants under 1 year of age; therefore, claims 25, 30-33 and 35 are prima facie obvious.
Regarding claim 29, Vulic teaches that the subject has undergone antibiotic therapy [0153]; therefore, claim 29 is prima facie obvious.
Faecalibacterium prausnitzii (Table 1, p. 157), Lachnospira multipara FR733699 (Table 1, p. 158) and Rothia aeria (Table 1, p. 162).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Vulic in view of “Baby Feeding Timeline” wherein the bacterial composition comprises Faecalibacterium prausnitzii, Lachnospira multipara FR733699 and Rothia aeria; therefore, claims 27, 36-38 and 40 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 25, 27, 29-33, 35-38 and 40 under 35 U.S.C. 103 over Vulic in view of “Baby Feeding Timeline”, Applicant reiterates the opinions of the co-inventor set forth in the Declaration received 8/16/2021 (Remarks, pp. 6-11) that the claimed method is non-obvious over the disclosure of Vulic because, Applicant alleges without evidence, the embodiments of Vulic are not enabled.  The opinions of the inventor set forth in the Declaration have been addressed on pp. 5-6 above.  
Applicant additionally argues (Remarks, pp. 9-10, spanning ¶; Declaration, ¶12) that Vulic recites products for oral administration of Vulic’s bacterial compositions which would be unsuitable for infants (such as alcoholic or caffeinated beverages).  The thrust of this argument is unclear because there is no requirement that all embodiments of Vulic’s method be directed solely to infants, especially because the claimed method 
Applicant continues this line of reasoning arguing that Vulic is not drawn to administration solely to a human infant or pregnant female (Declaration, ¶14, Remarks, p. 10); however, no convincing case is made that administration to other subjects in addition to human infants under 1 year of age would somehow make it non-obvious to administer Vulic’s bacterial compositions to human infants under 1 year of age; thus, the argument is unpersuasive of non-obviousness.  Applicant argues that there is no reason given for a person of ordinary skill in the relevant field to combine the elements the way the claimed invention does.  This is incorrect.  As set forth in the rejections, Vulic teaches administering effective amounts of a composition to a subject for treating conditions in the subject (Abst.; [0147]) wherein the condition can be asthma (Table 3, Faecalibacterium prausnitzii and Lachnospira pectinoschiza [085] wherein the composition can be administered in the form of infant formula [0213].  The document “Baby Feeding Timeline” is relied on to show that infant formula is fed to human infants before 1 year of age.  Hence, Applicant’s arguments that the claimed method is not obvious over the teachings of Vulic in view “Baby Feeding Timeline” are unpersuasive.
Applicants allege that “there is no apparent reason why one of ordinary skill in the art would select the claimed bacteria for treating the recited indications in the recited subjects” (Remarks, p. 11, ¶2, emphasis in original) and that “one of ordinary skill in the art would not have recognized that the teachings of Vulic were predictable or would lead to the claimed invention” (Remarks, p. 11, ¶2, emphasis in original), in other words, Applicants are arguing that the prior art is not enabled; however, Applicants have provided no evidence, either in the Remarks or in the Declaration, to support their allegation; hence, it is unpersuasive.
The rejection is maintained.

Claims 25, 27, 29-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vulic et al., WO2014/121298 (cite N, PTO-892, 4/19/2019; herein “Vulic”) in view of Sarrabayrouse et al., WO2015/004270 (cite O, PTO-892, 4/19/2019; herein “Sarrabayrouse”) and NPL document “Baby Feeding Timeline” from Enfamil US (cite U, PTO-892; herein “Baby Feeding Timeline”).
The discussion of Vulic and “Baby Feeding Timeline” in relation to claims 25, 27, 29-33, 35-38 and 40 set forth in the rejection above is incorporated herein.
Faecalibacterium prausnitzii, but doesn’t specifically teach that the substrain of Faecalibacterium prausnitzii is Faecalibacterium prausnitzii A2-165.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to use the strain Faecalibacterium prausnitzii A2-165 as the Faecalibacterium prausnitzii in Vulic’s compositions based on the teachings of Sarrabayrouse.
Sarrabayrouse teaches that the composition of a subject’s gut microbiota can play a major role in shaping the subjects immune responses (pp. 1-2, “Background of the invention”) wherein levels of Faecalibacterium prausnitzii are pathogenically reduced in inflammatory disease such as inflammatory bowel disease (IBD) (Id.).  Sarrabayrouse teaches administering therapeutic compositions of an isolated Faecalibacterium prausnitzii strain to treat the subject with an inflammatory condition (p. 20, ll. 8-15) wherein the strain can be Faecalibacterium prausnitzii A2-165 (p. 33, ll. 11-20).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the Faecalibacterium prausnitzii strain in Vulic’s bacterial compositions comprising Faecalibacterium prausnitzii to be the strain Faecalibacterium prausnitzii A2-165 because Sarrabayrouse teaches the administration of Faecalibacterium prausnitzii A2-165 to treat the gut dysbiosis of subjects suffering from inflammatory conditions; therefore, claim 34 is prima facie obvious.

Response to Arguments
 Applicants do not present specific arguments drawn to the rejection of claims 25, 27, 29-38 and 40 under 35 U.S.C. 103 over Vulic in view of Sarrabayrouse and “Baby 
The rejection is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651